May 18, 1993          [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 92-2188

                  BERENICE MARY GORCZAKOSKI,
                    Plaintiff, Appellant,

                              v.

                   MASSACHUSETTS COMMISSION
                   AGAINST DISCRIMINATION,
                     Defendant, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]
                                                  

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                        

   Berenice Mary Gorczakoski on brief pro se.
                            
   George   P.   Napolitano,  General   Counsel,  Massachusetts
                           
Commission Against Discrimination, on brief for appellee.

                                        

                                        

     Per  Curiam.   We  find no  abuse  of discretion  in the
                

district  court's  dismissal  of  the  instant  complaint  as

"frivolous"  under 28 U.S.C.   1915(d).  See, e.g., Denton v.
                                                          

Hernandez, 112 S. Ct. 1728, 1734 (1992) (  1915(d)  dismissal
         

properly  reviewed  for  abuse  of  discretion);  Neitzke  v.
                                                         

Williams, 490  U.S. 319,  325 (1989) (complaint  is frivolous
        

"where it lacks an arguable basis either in law or in fact");

Watson v. Caton, 984 F.2d  537, 539 (1st Cir. 1993).   To the
               

extent plaintiff  seeks review of defendant's  finding of "no

probable  cause,"  see Mass.  G.L. c.  151B,     5-6,  9, the
                      

district  court plainly  lacked subject  matter jurisdiction.

And to the extent  plaintiff seeks damages under 42  U.S.C.  

1983  on  account  of   (1)  defendant's  allegedly  improper

processing of her  claim or  (2) its reaction  to her  office

visit  in February 1992, it is clear that defendant is immune

under  the  Eleventh  Amendment.     See,  e.g.,  Johnson  v.
                                                         

Rodriguez,  943  F.2d  104,  108-09 (1st  Cir.  1991),  cert.
                                                             

denied, 112 S. Ct. 948 (1992). 
      

     Nor does it appear  that the deficiencies in plaintiff's

complaint "could be remedied through more specific pleading."

Denton, 112  S. Ct. at  1734.  In  Johnson, a case  involving
                                          

similar contentions against this same defendant, we held that

alleged improprieties  in the handling of  a grievance failed

to implicate a due process interest.  943 F.2d at 109-10; see
                                                             

also Francis-Sobel v. University of Maine, 597 F.2d 15, 17-18
                                         

                             -2-

(1st Cir.) (EEOC finding of no reasonable cause does not give

rise  to constitutional  claim), cert.  denied, 444  U.S. 949
                                              

(1979).  And  plaintiff's allegations as to  her treatment by

unidentified  personnel   in  defendant's  office--conclusory

allegations which  have received  no elaboration on  appeal--

fall  well short of stating a  constitutional violation.  See
                                                             

Watson,  984 F.2d at 540  ("The difference between failing to
      

state  a  claim  and making  a  frivolous  claim  is in  some

situations a question of degree.").

     Affirmed.
              

                             -3-